Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
	The prior art does not teach or suggest the claimed method. The closest prior art is Chung et al (Proteomics, 2006, 6:767-774; 12/12/18 IDS) teaches a tissue microarray method comprising identifying and quantifying at least two cancer associated biomarker proteins (p-AKT and p-mTOR) in a formalin fixed tissue sample from a human subject comprising (a) transferring proteins from the  tissue sample to a stack of membranes, (b) probing the stack of membranes with primary antibodies for detection of the biomarker proteins, (c) detecting with fluorescent secondary antibodies the primary antibodies bound the to the biomarker proteins on the membranes, (d) quantifying the signal intensity of the secondary antibodies to determine the quantity of the biomarker proteins, (e) biotinylating total cellular proteins present in the membranes, (f) incubating the membranes with a fluorescent secondary probe (strepatavidin-Cy5), (g) detecting fluorescence of the secondary probe, (h) quantifying total cellular protein by quantifying signal intensity of the fluorescence, and (i) normalizing the biomarker proteins in the sample against the total cellular proteins (pages 768-772, Figure 1, and Figure 4, in particular). Chung et al differs from the instant claims in that the sample of Chung et al is not a lung tumor sample and Chung et al does not teach the abstract idea of comparing the normalized values of p-AKT and p-mTOR to obtain a ratio of the values or the natural phenomenon that the ratio of the values correlates with prognosis, as recited by the instant claims. 
 Berkheimer, 881 F .3d at 1369. Therefore, the rejection under 35 U.S.C. 101 found in the 2/10/21 Final Rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642